Appeal by attorneys for the administratrix from so much of a decree of the Surrogate’s Court, Kings County, made upon a proceeding for settlement of the final account of said administratrix consolidated with a proceeding to determine the amount of said attorneys’ compensation, as fixes such compensation at the sum of $1,250, and as, upon reargument, adheres to the original determination. Decree, insofar as appealed from, modified on the law and the facts, by striking from the fourth ordering paragraph the figure “ $1,250 ”, and by substituting in lieu thereof the figure “ $3,000 ”; and by striking out the fifth ordering paragraph. As so modified, the decree is unanimously affirmed, with costs to all parties filing separate briefs, payable out of the estate. Compensation in the amount of only $1,250 was inadequate. In fixing the amount at $3,000 we have not included consideration of the services performed in connection with transfer of bonds to the surviving spouse and to the children, and in connection with collection of moneys due on life insurance policies and annuity contracts, all of which services were not in the interests of the estate itself, but we have included all services rendered in connection with tax returns and proceedings. Present — Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ. [See post, p. 767.]